Case 2:18-cv-08518-RGK-AFM Document 143 Filed 12/12/19 Page1lofi1 Page ID #:3815

Erica Bristol, Esq., Mediator

16133 Ventura Boulevard, 7th Floor
Encino, California 91436

(818) 753-2326
ericab@ebmediate.com

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

COVVES, LLC, CASE NUMBER
2:18-cv-08518-RGK-AFM

Plaintiff(s)

 

Vv.

DILLARDS, INC., et. al.,
MEDIATION REPORT

Defendant(s).

 

 

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation session even
if the negotiations continue. If the case later settles with the assistance of the mediator, the mediator must file
a subsequent Report.

1. A mediation was held on (date): December 11, 2019

 

L] A mediation did not take place because the case settled before the session occurred.
2. The individual parties and their respective trial counsel, designated corporate representatives, and/or
representatives of the party's insurer:
Appeared as required by L.R. 16-15.5(b).
[_] Did not appear as required by L.R. 16-15.5(b).
[_] Plaintiff or plaintiffs representative failed to appear.
[_] Defendant or defendant's representative failed to appear.
[_] Other:

3. Did the case settle?
L] Yes, fully, on (date).
L] Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)

 

L] Yes, partially, and further facilitated discussions are not expected.
[_] No, and further facilitated discussions are expected. (See No. 4 below.)

No, and further facilitated discussions are not expected.

 

 

4. If further facilitated discussions are expected, by what date will you check in with the parties?
Dated: December 12, 2019 /ERICA BRISTOL/
Signature of Mediator
ERICA BRISTOL

 

The Mediator must electronically file original document in CM/
ECF using one of four choices under "Civil => Other Filings => Name of Mediator (print)
ADR/Mediation Documents => Mediation Report (ADR-3)."

 

ADR-03 (10/19) MEDIATION REPORT Page 1 of 1
